TEEA-~~~RXTEF                GENERAL




Honorable Tom i. 'Hartley
District  Attorney
Hldalgo County
Ddlnburg, Texas
Dear Sir:                           Opinion   No. O-2435
                                    Re: Whether junked automobile         must bear
                                          license   plates   to be sold   and moved.
                  In your letter   of May 29, 1940,.you      request   our opinion   :n
response    to the following  questions:
                 “1.  Is it necessary,   before the sale of a Second-
     hand car that will be junked, and which 1s not in present
     running condition,    to buy a license   for same before trans-
     ferlng  it?

               “2.   Is It necessary,  before the sale of a second-
     hand car, which Is not In running condition,    but which will
     be put in running condition   by the purchaser,  to register   It?

                 “3. Can such cars be moved on the highway by a
     wrecker from seller's   to purchaser's place of business wlth-
     out a license?”

                Article 804, Penal Code, provides that “whoever o erstes
upon any public highway a motor vehicle   which has not been regis+-a-x,
                                                                     ere
required  by law she12 be fined not to exceed $aO.OO" Since this penar
statute plainly  would not reach a Vehicle which is towed by another and
which Is not required by laa to be registered,   it becomes necessary    to
ascertain  whether any such vehicle Is subject to the registration    statutes.
                   Article    6675s, Vernon's Civil Statutes,    regulates   the
registration     of vehlclea.      Sec. l(b) thereof says that the term “motor
vehicle”     as used in the statute means every vehicle       that 1s self-propelled.
And, SectL.on 2 requires       that "every owner of a motor vehicle      -- used or to
be used upon the public highways of,,thls         State -- shall apply fom-
registration     of each such vehicle.
                It seems quite clear tha.t these statutes    would not apply to
an automobile which has served its usefulness     es such and Is marked for the
junk pile rlthout   any further use.    It’is no longer a motor vehicle    within
the statute  for It Is not self-propelled.     Taking it down the hlghw;a 2
means of a wrecker Is not a use of the junked car on the highway.
the same thing as hauling somuch scrap-iron.        It Is never to be used on
the highways again.    When parts of It go into a rebuilt    vehicle,  reglstra-
tion of this creation   1s provlded in Section 12b.
    tcnorable   Tom L. Hartley,     Page 2                                  ‘3-2’135
*                                                                                      m
                       Article     1434, Penal Code, provides    that “No person   __ shall
    soli,   trade or otherwise        tranofer any used or second-hand vehicle     required
    tebe    registered    . . . . unless and until said vehicle at tile time of      cel:.<cr;-
    hss been duly registered          in this State for th c SXTent   year under   t:lc pro-
    r!slons    of said laws.”
                    Since the removal of the Junked car by a wrecker is                not ZJ
    use of the same and it is never again to be used upon the highways                 ac a
    Xf    propelled vehicle,   it 18 not required  to be registered.  Your             first
    question Is therefore    answered In the negative.   AS to such Junked             car your
    third question  Is given an affl~ative answer.
                        We now pass to a consideration      of your questions  relating    to
    the second-hand car which IS not in running condltlon,            but which will be
    repaired    and put to use (presumably on the highways) by the purchaser.
    Section 2 of Article       6675 requires the reglstratlon     of motor vehicles     tc be
    used, as well as those already In use, on the public highways.             Reglstretlon
    is     prerequisite    of use.     If a car 1s to be used It Is to be registered,
    and if it la required        to be reglstered    it cannot be sold until It has been
    registered.      Since  this   car   Is to be so  used it Is subject  to reglstratlon
    and cannot be sold until this be done.            Your second question being answered
     In the affirmative      the third question is no longer concerned.
                                                   Yours very truly
                                                   ATTORNEY GENERALOF TEXAS

                                                   By s/ Glenn R. Lewis
                                                         Glenn R. Lewis
                                                         Assistant

    GfiIA?BB:wc

    APPROVEDJUNE 12, 1943
    s,’ GERALDC. MANN
    ATTORNEYGENERALOF TEXAS
     Approved Opinion   Committee By a/ BWBChairman